 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    MUSTAFA ABDULLA WRIGHT,                           Case No. 1:18-cv-00505-AWI-JDP
11                       Plaintiff,                     ORDER ON FINDINGS AND
                                                        RECOMMENDATIONS
12           v.
                                                        ECF Nos. 11, 19
13    C. MCCABE, et al.,
14                       Defendants.
15

16          Plaintiff Mustafa Abdulla Wright is a state prisoner proceeding without counsel in this

17   civil rights action brought under 42 U.S.C. § 1983. The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 28, 2019, the Magistrate Judge issued findings and recommendations that

20   plaintiff’s first amended complaint be dismissed without prejudice. (ECF No. 19.) On April 18,

21   2019, Plaintiff filed objections to the findings and recommendations, realleging facts in his

22   complaint and first amended complaint. (ECF No. 21.)

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations (ECF No. 19) to be supported by the record and by

26   proper analysis.

27          Accordingly, IT IS HEREBY ORDERED that:

28
                                                       1
 1         1. The findings and recommendations issued on March 28, 2019 (ECF No. 19) are

 2            adopted in full;

 3         2. Plaintiff’s first amended complaint (ECF No. 11) is dismissed without prejudice; and

 4         3. The Clerk of Court is directed to close this case.

 5
     IT IS SO ORDERED.
 6

 7   Dated: November 5, 2019
                                                SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
